The decree of the Surrogate’s Court of Suffolk county is modified by providing that the 2d clause of the will does not constitute an express trust, but that the duty cast upon the trustees by that clause can be exercised under a power in trust, and the effect is to vest in the wife and children living at the time of testator’s death as joint tenants a life estate until the youngest child living at testator’s death reaches the age of twenty-one years; and as so modified the decree is affirmed, with costs of the appeal to all the parties who have appeared separately, payable out of the estate. Jenks, P. J., Rich, Putnam, Blaekmar and Jayeox, JJ., concur.